            Case 1:18-cr-00052-JNP Document 37 Filed 02/09/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (No. 7226)
MARK Y. HIRATA, Assistant United States Attorney (No. 5087)
Attorneys for the United States of America
111 South Main Street, #1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
________________________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT

                DISTRICT OF UTAH, NORTHERN DIVISION
________________________________________________________________________

UNITED STATES OF AMERICA,                :        Case No. 1:18-cr-00052-JNP

                     Plaintiff,          :
                                                  POSITION OF THE UNITED STATES
       v.                                :        WITH RESPECT TO SENTENCING
                                                  FACTORS
MARKUS CRUZ,                             :

                     Defendant.          :        Judge Jill N. Parrish

________________________________________________________________________

       The United States of America, by and through Assistant United States Attorney

Mark Y. Hirata and pursuant to DUCrimR 32-1, confirms the absence of any objections

to the final Presentence Investigation Report (“final report”).

       As to defendant’s lone objection to paragraph 12 of the final report, the base

offense level was correctly calculated at 20 points because his conviction for Aggravated

Assault under the Utah Code is a crime of violence, as recently held by the Tenth Circuit

in United States v. Bettcher, 2018 WL 67122 (10th Cir. 2018). Irrespective of the

                                              1
         Case 1:18-cr-00052-JNP Document 37 Filed 02/09/19 Page 2 of 2




pending request for en banc review of the Bettcher case, it is and remains the law of the

Tenth Circuit and supports the enhancement to defendant’s base offense level premised

on his crime of violence for Aggravated Assault under Utah law.

       DATED this 9th day of February, 2019.

                                           JOHN W. HUBER
                                           United States Attorney

                                           /s/ Mark Y. Hirata
                                           MARK Y. HIRATA
                                           Assistant United States Attorney



                                   Certificate of Service

       I certify that on the 9th day of February, 2019, the foregoing POSITION OF THE

UNITED STATES WITH RESPECT TO SENTENCING FACTORS was filed

electronically and caused to be served by electronic notice or via first class mail, postage

prepaid, to the following:

              Benjamin A. Hamilton, Assistant Federal Defender
              UTAH FEDERAL DEFENDER’S OFFICE
              46 West Broadway, #110
              Salt Lake City, UT 84101

                                              /s/ Mark Y. Hirata




                                              2
